DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the conductive member comprises:
a circuit portion that is inserted in the holding member;
an electrode pad that is connected to the circuit portion and attached to the light-emitting element; and
a connection terminal for connecting the conductive member to an external circuit;
the circuit portion connects the electrode pad to the connection terminal;
the holding member comprises:
a mounting portion holding the circuit portion; and
an accommodating portion in which the connection terminal extending form the mounting portion is accommodated,
the circuit portion in the conductive member has exposed potions that are exposed outward from the mounting portion of the holding member and not designed to be electrically connected to the external circuit and
the cover member covers the mounting portions and the exposed portions”.



attaching the light-emitting element to the conductive member and
covering the holding member with the cover member, wherein
the conductive member comprises:
	a circuit portion that is inserted in the holding member;
	an electrode pad that is connected to the circuit portion and attached to the light emitting element; and
	a connection terminal for connecting the conductive member to an external circuit;
the circuit portion connects the electrode pad to the connection terminal.
the holding member comprises:
a mounting portion holding the circuit portion; and
an accommodating portion in which the connection terminal extending form the mounting portion is accommodated,
the circuit portion in the conductive member has exposed portions that are exposed outward from the mounting portion of the holding member and not designed to be electrically connected to the external circuit; and
the cover member covers the mounting portion and the exposed portion”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895